In an action to declare certain positions within the Town of Greenburgh to be in the exempt class of the State civil service, plaintiff appeals (1) from an order of the Supreme Court, Westchester County (Burchell, J.), entered October 2, 1981, which granted the motion of Eleanor McDonald for leave to intervene, vacated a stipulation dated December 9, 1976 and dismissed plaintiff’s action unless a note of issue and statement of readiness were filed within a certain time, and (2) from a further order of the same court, entered January 18, 1982, which denied plaintiff’s motion denominated as one for leave to renew. Order entered October 2,1981, affirmed, without costs or disbursements. No opinion. Plaintiff’s time to file a note of issue and statement of readiness is extended until 20 days after service upon it of a copy of the order to be made hereon, with notice of entry. Appeal from the order entered January 18,1982 dismissed, without costs or disbursements. Plaintiff’s motion to renew was, in reality, a motion to reargue, as no new matter was presented which was unavailable prior to the order entered October 2,1981 (see Matter of Samson v County of Nassau, 78 AD2d 657; Flock v Flock, 81 AD2d 605). The law is clear that an order denying a motion for leave to reargue is not appealable (see, e.g., Matter of Carillo v Axelrod, 83 AD2d 552). O’Connor, J. P., Bracken, Brown and Niehoff, JJ., concur.